In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that a peremptory writ of mandamus be, and the same is hereby, allowed, for the reason that Am.Sub. H.B. 200 violates the one-subject provision of Section 15(D), Article II of the Ohio Constitution.
IT IS FURTHER ORDERED by the court that respondent place upon the ballot for the November 5, 1991 general election in Columbus, Ohio, Ward 61(D), and in Westerville, Ohio, 4(G) Residence District, the two questions posed in relator’s November 2, 1990 local option petitions, provided that respondent does not determine that such petitions are invalid for fraud or for reasons other than noncompliance with Am.Sub. H.B. 200.
IT IS FURTHER ORDERED that this matter is remanded to the Franklin County Board of Elections to determine the issue of fraud, consistent with the opinion to follow.
Moyer, C.J., Sweeney, Holmes, H. Brown and Resnick, JJ., concur.
Douglas and Wright, JJ., dissent.